September 30, 2011 VIA EDGAR Matt S. McNair, Attorney-Adviser Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-010 Re:Consumer Portfolio Services, Inc. Form 10-K for Fiscal Year Ended December 31, 2010 Filed March 31, 2011 Form 10-K/A for Fiscal Year Ended December 31, 2010 Filed May 2, 2011 Form 10-Q for Fiscal Quarter Ended June 30, 2011 Filed August 15, 2011 File No. 001-14116 Dear Mr.McNair: We refer to your letter dated September 16, 2011, which asks that we respond within ten business days, or advise when we will provide the requested response.We expect to provide substantive responses to that letter within three additional days, no later than Wednesday, October 5. The letter notes that Messrs. Bill Schroeder, David Irving, and David Lyon are appropriate contacts regarding the issues raised therein. Very truly yours, CONSUMER PORTFOLIO SERVICES, INC. By:/s/ Jeffrey P. Fritz Name:Jeffrey P. Fritz Title: Senior Vice President & Chief Financial Officer
